Case 20-11394-JNP   Doc 40   Filed 07/28/20 Entered 07/28/20 09:48:49   Desc Main
                             Document     Page 1 of 5
                                                          Order Filed 7/28/2020
                                                          US Bankruptcy Court
Case 20-11394-JNP   Doc 40   Filed 07/28/20 Entered 07/28/20 09:48:49   Desc Main
                             Document     Page 2 of 5
Case 20-11394-JNP   Doc 40   Filed 07/28/20 Entered 07/28/20 09:48:49   Desc Main
                             Document     Page 3 of 5
Case 20-11394-JNP   Doc 40   Filed 07/28/20 Entered 07/28/20 09:48:49   Desc Main
                             Document     Page 4 of 5
Case 20-11394-JNP   Doc 40   Filed 07/28/20 Entered 07/28/20 09:48:49   Desc Main
                             Document     Page 5 of 5
